Dickinson, J.
The defendant was convicted upon an indictment for grand larceny in the second degree, as defined by section 418, Penal *325Code, the offence consisting in stealing and carrying away from a sliop, in the night-time, money of a less value than $25. The only specific and available assignment of error is that the evidence was insufficient to justify the verdict. We will, however, add that we see no grounds upon which any other claim of error could have been sustained. The testimony, the credibility of which there is no apparent reason to doubt, except the defendant’s denial of his guilt, shows the following state of facts: After 9 . o’clock in the evening the keeper of the shop closed the screen-doors, and went across the street, leaving in the money-drawer a small quantity of money, the amount of which was, at least, 55 cents, and which he estimates to have been four or five dollars. While he was absent, the defendant and another man went to the back door, unfastened it by putting a hand through the screen, and went in. As the shop-keeper returned, he saw the men in'the shop, one of them being behind the counter by the money-drawer. They went out the back door, and ran away. The shopkeeper, pursuing, caught one of them, who was this defendant. When the defendant had been taken to the police station, the shopkeeper, returning to the shop, found the money-drawer empty. Such evidence was abundantly sufficient to justify the verdict.
Order affirmed.